Citation Nr: 0212455	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for postoperative internal 
derangement of the right knee with chronic instability, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service in the U.S. Army National 
Guard from September 1984 to February 1993.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2000 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran requested a hearing in 
September 2000.  He was notified of the date, time, and 
location of that hearing by VA letters dated in October 2000, 
November 2000, and December 2000.  The veteran withdrew his 
request for a hearing in January 2001.  There are no other 
outstanding hearing requests of record.


FINDINGS OF FACT

1. The veteran is currently in receipt of the maximum 
schedular evaluation allowable for severe right knee ligament 
instability. 

2. The veteran's right knee is not shown to be productive of 
ankylosis with flexion between 10 and 20 degrees; extension 
limited to 30 degrees; or nonunion of the tibia and fibula, 
with loose motion, requiring a brace.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for postoperative internal derangement of the right 
knee with chronic instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5257 (2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter issued in November 2001.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a February 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in an August 
2000 statement of the case and a supplemental statement of 
the case issued in January 2002, the RO notified the veteran 
of regulations pertinent to increased rating claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 C.F.R. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been received, as have private 
medical reports.  In addition, the veteran was provided with 
two VA examinations in December 1999 and February 2001.  In 
this regard, all known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend otherwise.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2001).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. § 4.45 (2001).

In addition to applicable schedular criteria, 38 C.F.R. §§ 
4.40 and 4.45 require VA to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness, to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).

The veteran is currently assigned a 30 percent disability 
rating for postoperative internal derangement of the right 
knee with chronic instability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  The veteran 
contends that his right knee disorder is more disabling than 
currently evaluated, and he has appealed for an increased 
rating evaluation.

Pursuant to the provisions of Diagnostic Code 5257, knee 
disorders are evaluated based on demonstrated recurrent 
subluxation or lateral instability.  Severe recurrent 
subluxation or lateral instability is granted a maximum 30 
percent rating evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  The 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2001).

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted when knee flexion is limited to 45 degrees, a 20 
percent evaluation when knee flexion is limited to 30 
degrees, and a 30 percent evaluation when knee flexion is 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of knee extension is assigned a 10 percent 
evaluation when extension is limited to 10 degrees, a 20 
percent evaluation when limitation is to 15 degrees, a 30 
percent evaluation when the limitation is to 20 degrees, a 40 
percent evaluation when the limitation is to 30 degrees, and 
a 50 percent evaluation when the limitation is to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001) 

Other Diagnostic Codes addressing knee impairment are for 
application if there is clinical demonstration of ankylosis 
or nonunion of the tibia or fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2001).

Treatment reports from The Absentee Shawnee Tribal Clinic, 
dated July 1996 to September 2001, are of record.  During 
that time, the veteran complained of right knee pain and 
instability.  In October 1999, his right knee revealed mild 
tenderness with palpation on the lateral aspect of the knee.  
He had full range of motion.  

The veteran was afforded a VA examination for joint disorders 
in December 1999.  He stated that he wore a knee brace at all 
times and had several arthroscopies for scar tissue and 
degenerative joint disease.  He also reported that he had 
positive laxity of anterior cruciate ligament (ACL) as he was 
able to pop his joint in and out with contraction of his 
quadriceps with a strength of 4.  In addition, he indicated 
that he was able to give way 6-7 times each day without 
swelling, cracking, or popping, but with consistent knee 
pain.  Upon examination, the examiner observed that the 
veteran had a limp to the right leg.  While no ligament 
laxity of the medial and lateral collateral ligaments was 
seen, pain was positive upon palpation of the proximal 
portion of the fibula.  Range of motion testing revealed 
flexion to 95 degrees and extension-15 degrees extension, 
secondary to hamstring tightness.  Dorsalis pedis and 
posterior tibialis was also seen to 2+.  Ultimately, the 
veteran was diagnosed with right knee degenerative joint 
disease, status post arthrotomy for avulsion fracture of the 
proximal fibula, status post ACL repair, status post x 2, 
chronic ligamentous instability, and pain cause of moderate 
function.

A December 1999 X-ray of the veteran's right knee showed no 
appreciable change from a June 1995 X-ray demonstrating 
changes of an ACL repair, as well as a screw in the lateral 
tibial plateau that extended into the soft tissues by 1 cm.  

The veteran was provided with a VA examination for joint 
disorders in February 2001.  He complained of chronic 
instability of the right knee and the need to constantly wear 
a knee brace when walking.  He also stated that he had a limp 
and abnormal gait for many years.  He further asserted that 
he had pain while squatting, running, or climbing stairs.  
Upon examination, the veteran had prominence of the right 
fibular condyle with tenderness.  No joint effusion was 
found.  Range of motion testing revealed flexion to 100 
degrees and extension to 0 degrees.  While the veteran had no 
medial or lateral collateral ligament laxity, he had ACL and 
posterior cruciate ligament instability.  Ultimately, the 
examiner diagnosed the veteran with right knee degenerative 
joint disease, postoperative multiple surgical procedures.  
He noted that the veteran was employed as a construction 
foreman and was required to walk often and climb in and out 
of a truck. 

After reviewing the evidence, the Board finds that the 
evidence supports a 30 percent rating, but no higher.  As 
discussed previously, the veteran has already been awarded a 
30 percent rating evaluation, the highest allowed under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  As such, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261, and 5262 
must be evaluated to determine whether the veteran's right 
knee disability may be entitled to an increased rating by 
analogy.  

The objective medical findings demonstrate the veteran's 
right knee does not exhibit limitation of flexion to a 
compensable degree under Diagnostic Code 5260, as flexion for 
his right knee was documented to 95 degrees and 100 degrees 
in December 1999 and February 2001, respectively.  In 
addition, his right knee disability does not exhibit 
limitation of extension to a compensable degree under 
Diagnostic Code 5261 as extension was limited to -15 degrees 
in December 1999 and 0 degrees in February 2001.  Finally, 
there has been no demonstration of ankylosis or nonunion of 
the tibia and fibula with loose motion, requiring a brace.  
Therefore, an increased rating evaluation is not warranted 
for the veteran's right knee disability under Diagnostic 
Codes 5256, 5260, 5261, or 5262.

The evidence states that the veteran's right knee disability 
was productive of a limp, chronic instability, and pain of 
the fibula with palpation.  He was also diagnosed with right 
knee degenerative joint disease in December 1999 and February 
2001.  Under Diagnostic Code 5003, for arthritis established 
by X-ray findings, when limitation of motion under the 
appropriate diagnostic code for the specific joint involved 
is noncompensable, a rating of 10 percent, and no more, is 
for application for such major joint.  For the purpose of 
rating arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2001).  While the veteran's right knee 
disorder is rated as noncompensable for limitation of motion, 
no X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups showing degenerative arthritis 
is included in the claims file.  

Finally, with respect to the veteran's contentions under 38 
C.F.R. §§ 4.40 and 4.45, the Board has also considered 
whether an increased evaluation could be assigned.  See 
DeLuca, 8 Vet. App. at 204-05.  However, the record does not 
reveal objective evidence of additional functional impairment 
due to the factors set forth in those regulatory provisions 
beyond that contemplated by the currently assigned 30 percent 
evaluation.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating, and his 
appeal is denied.  In denying his claim, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
included the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his right knee disorder.  Moreover there is no evidence that 
the veteran's right knee disorder has resulted in any marked 
interference with his employment as to render impractical the 
application of the regular schedular standards.  The Board 
finds the regular schedular standards to be appropriate in 
this case.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for 
postoperative internal derangement of the right knee with 
chronic instability, is denied



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

